Citation Nr: 0414372	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for back 
disability secondary to service-connected right knee 
disability.  

2.  Entitlement to service connection for left knee 
disability secondary to service-connected right knee 
disability.  

3.  Entitlement to service connection for right shoulder 
disability secondary to service-connected right knee 
disability.  

4.  Entitlement to a temporary total evaluation for 
convalescence due to right shoulder surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1974 
and from July 1976 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran and his wife testified before the 
undersigned at a hearing held at the RO in September 2003.  

In the June 2001 rating decision, the RO denied service 
connection for left knee disability, back disability and 
right shoulder disability, all claimed secondary to the 
veteran's service-connected right knee disability.  In 
addition, the RO denied entitlement to a temporary total 
evaluation for convalescence due to right shoulder surgery.  
The veteran's disagreement with the RO's decision led to this 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  




REMAND

The veteran is seeking service connection for left knee 
disability, back disability and right shoulder disability, 
all of which he contends are secondary to his service-
connected right knee disability.  In addition, he claims 
entitlement to a temporary total evaluation for convalescence 
due to right shoulder surgery.  

By way of background, the record shows that in a May 1978 
rating decision, the RO granted service connection for medial 
meniscectomy of the right knee and assigned a 20 percent 
rating for the disability effective the day following the 
veteran's separation from service in May 1978.  Based on the 
results of a February 1980 VA examination, the RO reduced the 
rating to 10 percent, which was continued until a December 
1998 rating decision in which the RO assigned a 20 percent 
rating and characterized the disability as medial 
meniscectomy, right knee, with traumatic arthritis.  The 
veteran underwent surgery on his right knee in December 2000, 
and the RO granted a temporary total rating from the date of 
surgery to April 2001, at which time the 20 percent rating 
resumed.  In a rating decision dated in August 2003, the RO 
granted service connection for chronic sprain of the right 
ankle secondary to the service-connected right knee 
disability.  The RO assigned a temporary total rating for the 
right ankle disability effective in January 2002 followed by 
a 10 percent rating effective from April 2002.  

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  In addition, the United States 
Court of Appeals for Veterans Claims has held that when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to the veteran's current claim of entitlement to 
service connection for back disability, the Board notes that 
in a rating decision dated in March 1981 the RO denied 
secondary service connection for acute and chronic 
lumbosacral strain, stating that the evidence was 
insufficient to establish a satisfactory relationship between 
the veteran's service-connected right knee disability and the 
lumbosacral strain.  The RO informed the veteran of its 
decision and notified him of his appellate rights.  The 
veteran did not appeal, and the RO decision became final.  
See38 U.S.C.A. § 7105 (West 2002).  

After the veteran filed his current claim for service 
connection for back disability secondary to his service-
connected right knee disability in 1998, the RO, in a letter 
dated in March 2001, told the veteran that to reopen his 
claim he would need to submit evidence that had not been 
considered previously.  The RO has not, however, at any time 
during the appeal informed the veteran of the law and 
regulations pertaining to the requirement for submission of 
new and material evidence to reopen a claim, including the 
requirements as they were in effect when he filed his claim, 
and as found at 38 C.F.R. § 3.156(a) (2001).  Due process 
requires that this be done.  

The veteran contends that his left knee disability and back 
disability are due to his service-connected right knee 
disability.  He asserts that his left knee problems started 
in 1983 when he was working at an automotive shop.  He states 
that when he picked up an air conditioning compressor from 
beneath the hood of an automobile, his right knee started to 
give out, sliding on the dried oil as he turned around.  At 
the September 2003 hearing, he testified that he tried to 
stop himself with his left foot and that was when he injured 
his left knee.  In addition, he testified that his back 
problems started when he had to use his back rather than his 
knees to lift things.  He also testified he has been told by 
VA doctors that his back problems are probably due to the 
fact that he is unable to lift with his knees.  

The record includes a March 1985 letter from Richard F. Munn, 
D.O., in which he stated that the veteran worked at an auto 
service and that in July 1983, as he turned to take an air 
conditioner compressor to a workbench, his left foot slipped 
on some Oil Dry Compound, his left knee "snapped and 
popped" and the veteran fell injuring his left knee.  The 
record also includes an operation report showing that the 
veteran underwent arthroscopy, arthrotomy and medial 
meniscectomy of the left knee in August 1983.  The veteran 
has given a history of this fall as having involved weakness 
of his right knee.  VA outpatient records show that the 
veteran has been noted to wear a knee support on his right 
knee and have an antalgic type gait.  Recent medical 
evidence, including a July 2003 VA fee basis examination 
report, indicates that this is associated with both the 
veteran's service-connected right ankle disability as well as 
his service-connected right knee disability.  In view of the 
veteran's statements and testimony, it is the opinion of the 
Board that VA examination and medical opinion with respect to 
the veteran's claims regarding his left knee and back would 
facilitate its decision.  

With respect to the right shoulder disability, the veteran 
states that when he was putting items in his mother's attic, 
his right knee gave way and he fell injuring his right 
shoulder.  He has submitted a statement from his mother, 
which was witnessed in August 2001 and received at the RO in 
January 2002, in which she stated that in March 1996 the 
veteran was helping her put some items in the attic of her 
home and when he was coming down the ladder from the attic 
storage area, his right knee gave out.  She said that the 
veteran began to fall down out of the attic and caught 
himself on the attic opening with his right arm and injured 
his right shoulder.  She said the veteran went to the 
hospital emergency room where he was told that he had 
possibly separated his shoulder or torn his rotator cuff in 
his right shoulder.  

The veteran has variously stated that his fall from the attic 
occurred in 1994 or 1996.  The Board notes that the record 
includes emergency room records from Jane Phillips Episcopal 
Memorial Medical Center showing that the veteran was seen in 
March 1996 with complaints of pain in his right shoulder 
since the previous evening.  He said that at that time he had 
been swinging an ax cutting wood and felt a sharp pain and 
burning in his posterior right shoulder.  The veteran's chief 
complaint was "I screwed my shoulder up again" and his past 
medical history was noted to include a previous right 
shoulder injury about a year previously.  In a patient care 
record, the attending physician said that on July 19, 1995, 
he had diagnosed the veteran with a right rotator cuff strain 
and the veteran stated that he had done well since then.  In 
addition, the record includes a March 1996 report of X-rays 
of the right shoulder, which the radiologist said he compared 
to July 1995 X-rays.  

The record does not include medical records concerning the 
July 1995 right shoulder injury.  The March 1996 records 
suggest that the treatment and X-rays would have also been at 
the Jane Phillips Episcopal Medical Center, and action should 
be taken to obtain those records, as they could be pertinent 
to the veteran's claim.  If those records are obtained and 
corroborate the accounts given by the veteran and his mother 
concerning the veteran's fall in his mother's attic, a VA 
medical examination and opinion should be scheduled to assist 
the veteran in the development of his claim.  Thereafter, the 
RO should readjudicate the service connection claim and the 
claim of entitlement to a temporary total evaluation for 
convalescence due to right shoulder surgery.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to any of his claims.  See 
38 C.F.R. § 3.159(b)(1) (2003).  The RO 
should explain that with respect to the 
claim for service connection for back 
disability secondary to the service-
connected right knee disability new and 
material evidence is required to reopen 
the claim.  The definition of new and 
material evidence as it pertains to the 
veteran's claim, i.e., as found at 
38 C.F.R. § 3.156(a) (2001) should be 
provided to the veteran.  

2.  The RO should appropriately contact 
the veteran and request that he provide 
release authorization for medical 
records, including emergency room records 
and X-ray reports, pertaining to 
treatment he received for a right 
shoulder injury in July 1995 at Jane 
Phillips Episcopal Memorial Medical 
Center, 3500 E. Frank Phillips Blvd., 
Bartlesville, Oklahoma 74006.  After 
obtaining the required release 
authorization, action should be taken to 
obtain copies of those records, and they 
should be associated with the claims 
file.  

The RO should also obtain and associate 
with the claims file VA medical records, 
including outpatient records, imaging 
studies and any hospital summaries, for 
the veteran from VA medical centers in 
Tulsa, Oklahoma, and Muskogee, Oklahoma, 
dated from April 2003 to the present.  

3.  If medical records are obtained from 
Jane Phillips Episcopal Medical Center 
documenting that the veteran sustained a 
right shoulder injury in a fall in July 
1995, the RO should arrange for VA 
examination of the veteran to determine 
the nature and etiology of any current 
right shoulder disability.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
the record, including all medical records 
from Jane Phillips Episcopal Medical 
Center pertaining to right shoulder 
injuries in 1995 and 1996, and provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current right shoulder 
disability is proximately due to or the 
result of the veteran's service-connected 
right knee disability.  Also, the 
examiner should provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's right shoulder disability was 
chronically worsened by his service-
connected right knee disability.  The 
claims file must be provided to the 
examiner, and that it was available for 
review and that pertinent documents 
therein were reviewed should be noted in 
the examination report.  

4.  The RO should also arrange for VA 
examination of the veteran to determine 
the nature and etiology of any current 
back disability and any current left knee 
disability.  All indicated studies should 
be performed.  After examination and 
review of the record, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current back 
disability was caused or chronically 
worsened by the veteran's service-
connected right knee disability and/or 
his service-connected right ankle 
disability.  In addition, after 
examination and review of the record, 
including the March 1985 letter from Dr. 
Munn pertaining to a July 1983 left knee 
injury, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current left knee disability was 
caused or chronically worsened by the 
veteran's service-connected right knee 
disability and/or his service-connected 
right ankle disability.  The claims file 
must be provided to the examiner, and 
that it was available for review and that 
pertinent documents therein were reviewed 
should be noted in the examination 
report.  

5.  Thereafter, the RO should review the 
record and readjudicate the issues on 
appeal.  The RO should specifically 
determine whether new and material 
evidence has been presented to reopen the 
claim of secondary service connection for 
back disability.  In addition, the RO 
should readjudicate entitlement to 
secondary service connection for left 
knee disability and secondary service 
connection for right shoulder disability.  
If service connection is granted for 
right shoulder disability, the RO should 
readjudicate entitlement to a temporary 
total evaluation for convalescence due to 
right shoulder surgery.  If the benefits 
sought on appeal remain denied, the RO 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


